NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ANTHONY J. VITALE, DMD and

PERsoNAL CHOICE DENTAL

AssoclATss, PA,
Plaintiffs, Civii Action NQ. 13-8988 (MAS) (LHG)
v. MEMoRANDUM oPINloN

STATE FARM FIRE AND CASUALTY
COl\/IPANY,

Defendant.

 

 

SHIPP, District .Iudge

This matter comes before the Court on Plaintiffs Anthony J. Vitale and Personal Choice
Dental Associates, PA’s (collectively, “Plaintiffs”) Motion to Remand to New Jersey Superior
Court, Law Division, Monmouth County. (Pls. Mot. to Remand 2, ECF No. 6.) Defendant State
Farm Fire and Casualty Company opposed (Def.’s Opp’n Br., ECF No. 7), and Plaintiffs did not
reply. The Court has carefully considered the parties’ submissions and decides the matter Without
oral argument pursuant to Local Civil Rule 78.1. For the reasons stated below, Plaintiffs’ Motion
to Remand is denied.
I. Background

This matter arises from insurance policies Defendant issued to Plaintiffs-a dentist and a

dental office.] (Cornpl. 1111 4-5, ECF No. 1-1.) Both policies had an effective period of August 7,

 

' For purposes of the instant motion, the Court “assume[s] as true all factual allegations of the
complaint.” G[azer v. Honeywell Int'f. Inc., No. 16-7714, 2017 WL 1943953, at *3 (D.N.J. l\/lay

10, 2017) (quoting Steel Valley Aulh. v. Um'on Swf£'ch & Sz'gnaf Div., 809 F.Zd 1006, 1010 (3d
Cir. 1987)).

2015 through August 7, 2016 and included coverage for business interruption losses (Ia'. 1111 5, 9.)
On April 2, 2016, Plaintiffs suffered a “catastrophic flood” that interrupted Plaintiffs’ business
operations (Ia’. 1111 lO-l l.) On April 25, 2016, Defendant began making indemnity payments to
plaintiff (Id. 11 12.) Around October 3l, 2016, Defendant discontinued indemnity payments,
stating, “[I]t was agreed that mold formed in the office due to an unrelated prior leak from the
dental vacuum equipment which was later spread by ServPro during the mitigation efforts
following the water heater leak . . . .” (Id. 1111 13-14.) Plaintiffs allege that Defendant came to this
conclusion without adequately investigating Plaintiffs’ claini. (Id. 1111 15-16.)

On April 30, 2018, Plaintiffs filed a three-count Complaint with the Superior Court of NeW
Jersey, Law Division, Monmouth County, which includes the following claims: (l) breach of
contract; (2) bad faith; and (3) a declaratory judgment stating Defendant must indemnify Plaintiffs
for losses related to “the catastrophic floodi” (Ia’. 1111 17-31.)

On l\/lay 9, 2018, Defendant removed the matter to the Court under diversity jurisdiction
(Notice of Removal, ECF No. l), and on June 8, 2018, Plaintiffs filed the instant Motion to Rernand
(ECF No. 6). Defendant opposed (ECF No. 7), and Plaintiffs did not reply.

II. Legal Standard

Under 28 U.S.C. § l44l(a), a defendant in a state court civil action may remove the case
to federal court if the federal court would have had original jurisdiction to hear the case. See
28 U.S.C. § l44l(a)', Caterpi!lar, lnc. v. Williams, 482 U.S. 386, 392 (1987). Diversityjurisdiction
exists “over all civil actions where the amount in controversy exceeds $75,000 and the action is
between citizens of different states.” Hayden Asset VI, LLC v. Sz'lvio Desouza, LLC, No. 13-3915,
2014 WL 1056498, at *2 (D.N.J. Feb. 24, 2014) (citing 28 U.S.C. § 1332(a)(l)). “An action can
be removed on the basis of diversity jurisdiction only ‘if there is a complete diversity between all
named plaintiffs and defendants, and no defendant is a citizen of the forum State.”’ Id. (quoting

2

Lfncoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005)).

“In determining whether diversity exists, the Court`s inquiry must focus on facts that
existed at the time the complaint was filed.” Route 27, LLC v. Getty Petroleum Mktg., Inc., No.
10-3080, 2011 WL 1256618, at *4 (D.N.J. l\/lar. 30, 2011) tciting Kaufman v. Allstate N.J. Ins.
Co., 561 F.3d 144, 151 (3d Cir. 2009)). The removing party bears the burden of demonstrating
that the federal court has subject matter jurisdiction over the action. See Frederz'co v. Home Depof,
507 F.3d 188, 193 (3d Cir. 2007); Samuef-Basseft v. K.c`a Motors Am., Inc., 357 F.3d 392, 396 (3d
Cir. 2004). Accordingly, when presented with an argument for remand, “the burden of establishing
removal jurisdiction rests with the defendant.” Dukes v. U.S. Healthcare, Inc., 57 F.3d 350, 359
(3d Cir. 1995) (citation omitted). Removal statutes are strictly construed, and remand is favored
when doubt exists as to the propriety of removal Abels v. State Farm Fire & Cas. Co., 770 F.2d
26, 29 (3d Cir. 1985); Sfeel ValleyAuth., 809 F.2d at 1010.

III. Discussion

Plaintiffs concede that the Court has diversity jurisdiction over the instant action, but argue
that the Court has discretion to remand the matter pursuant to the Declaratory Judgment Act
(“DJA"), 28 U.S.C. § 2201. (Pls.’ l\/Ioving Br. 1.) ln support, Plaintiffs cite Reijer v. Westport
fnsurance Corp., 751 F.3d 129 (3d Cir. 2014), vvhich provides courts with eight factors to consider
in determining whether to exercise jurisdiction over declaratory judgment actions. (Id. at 2-5.)

Defendant opposes, arguing that Plaintiff cites inapposite case law, and fails to consider
the Third Circuit’s recent ruling in Rarick v. Fea’erated Service Insurance Co., 852 F.3d 223, 229
(3d Cir. 2017). Specifically, Defendant asserts “the Third Circuit held that district courts do not
have discretion under the DJA to decline jurisdiction where, as here, the Complaint contains
independent claims for legal and declaratory relief.” (Det`.’s Opp’n Br. 1 (emphasis omitted).)

The Court agrees with Defendant.

Typically, a district court may, in its discretion, decline jurisdiction over declaratory
judgment actions. See Wilton v. Seven Falls Co., 515 U.S. 227, 282 (1995) (“[D]istrict courts
possess discretion in determining whether and when to entertain an action under the [DJA], even
when the suit otherwise satisfies subject matter jurisdictional prerequisites”); see also
Interdynamics, lnc. v. Firma WOM 698 F.2d 157, 167 (3d Cir. 1982). The Court’s analysis,
however, changes when the Complaint seeks both legal and declaratory relief See Rarz`ck, 852
F.3d at 227 (quoting Colo. Rz`ver Water Conservation Dist. v. United States, 424 U.S. 800, 817
(1976)).

"When: a complaint contains claims for both legal and declaratory relief, a district court
must determine whether the legal claims are independent of the declaratory claims.” Id. at 230.
‘“If the legal claims are dependent on the declaratory claims, the court may decline jurisdiction
over the entire action . . . . But if they are independent, the court must adjudicate the legal claims
unless there are exceptional circumstances as described in C'oforaa’o River.” Ia'. at 228 (citation
omitted). “Non-declaratory claims are ‘independent’ of a declaratory claim when they are alone
sufficient to invoke the court’s subject matter jurisdiction and can be adjudicated without the
requested declaratory relief.” Id. at 228 (quoting Unz`tea' Nat'l Ins. Co. v. R&D Latex Corp., 242
F.3d 1102, 1113 (9th Cir. 2001)). Courts refer to this inquiry as the independent claim test. See
t'd. at 228; see also R.R. Sr. & Co. v. Vulcan Materz`als. Co., 569 F.3d 711, 716-17 (7th Cir. 2009);
R&D Latex Corp, 242 F.3d at 1113.

A. Independent Claim Test

Under Rarick, the Court must first determine whether Plaintiffs’ declaratory claim is
independent from their legal claims. 852 F.3d at 230. Claims are independent when they “would
continue to exist if the request for a declaration simply dropped from the case.” Vulccm Materials,
Cc)., 569 F.3d at 715 (citation omitted). The Seventh Circuit considered the issue under a similar

4

set of circumstances in Vulcan Materiafs, where the plaintiffs asserted claims for, among other
things, breach of contract due to the defendant’s refusal to indemnify one of the plaintiffs under a
general liability policy Id. at 713-14. The defendant then filed a cross-complaint against the
plaintiffs seeking the court‘s declaration that it did not owe a duty to indemnify the plaintiff Id.
at 714. The Seventh Circuit held that the district court erred in dismissing the action because “the
district court would still have diversity jurisdiction over the plaintiffs’ breach of contract [claim]”
and other claims that sought “relief in the form of money damages . . . .” Id. at 717. Thus, the
court provided, "the non-declaratory claims are independent of the declaratory claim because they
could stand alone in federal court_both jurisdictionally and substantively_irrespective of the
declaratory claim.” Id.

Here, the Court has subject matter jurisdiction over Plaintiffs’ legal claims because the
parties are diverse and the amount in controversy exceeds $75,000. (Not. of Removal, 1111 5-8.) 18
U.S.C. § 1331. Moreover, adjudication of those claims is independent from Plaintiffs’ request for
declaratory relief because the Court could adjudicate Plaintiffs’ breach of contract and bad faith
claims separately from their declaratory judgment request See, e.g., Schodfe v. Stafe Farm Mut.
Auto. Ins. , No. 17-407, 2017 WL 1177133, at *2 (E.D. Pa. l\/lar. 30, 2017) (“The breach of contract
claim is the essence of this lawsuit. The insured surely wants monetary relief, not simply a
declaration of his rights.”). Thus, even though Plaintiffs’ breach of contract and bad faith claims
are related to the underlying request for declaratory judgment, Plaintiffs’ legal claims “are
substantively independent because they can be adjudicated Without adjudicating the requested
declaratory relief.” Cont’l Cas. Co. v. Westfield Ins. Co., No. 16-5299, 2017 WL 1477136, at *5
(E.D. Pa Apr. 24, 2017) (“Clairns can be substantively independent even though they are based on
the same underlying legal obligation.”). The Court, accordingly, finds Plaintiffs’ legal claims
independent from their request for declaratory relief.

5

B. Coloraa'o River Factors

Because the Court finds Plaintiffs’ declaratory claim independent from their legal claims,
the Court must next determine whether an exceptional circumstance exists such that the Court
should abstain from exercising jurisdiction over Plaintiffs’ claims. Under Colorado R:'ver,
abstention is appropriate when the complaint (l) contains “a federal constitutional issue which
might be mooted or presented in a different posture by a state court determination of pertinent state
law”', (2) “where there have been presented difficult questions of state law bearing on policy
problems of substantial public import whose importance transcends the result in the case then at
bar”; and (3) “where, absent bad faith, harassment, or a patently invalid state statute, federal
jurisdiction has been invoked for the purpose of restraining state criminal proceedings, . . . state
nuisance proceedings antecedent to a criminal prosecution . . . or collection of state taxes . . . .”
Colo. River, 424 U.S. at 814-16 (citations omitted).

No Colorado Rt`ver exceptions exist under the instant facts. This matter does not present a

federal constitutional issue or a difficult state law question bearing upon public policy. Further, it
does not involve issues pertaining to tax, criminal or negligence actions. The Court, accordingly,
denies Plaintiffs’ l\/lotion to Remand.
IV. Conclusion

For the reasons discussed above, the Court denies Plaintiffs’ l\/lotion to Remand. The Court

will enter an Order consistent with this Memorandum Opinion.

'\

MICHAEL A. SEM

UNITED STATES DlsTRICT JUDGE

 

